TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00634-CV


Victoria Castillo, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 08-513-F395, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		On November 2, 2009, appellant Victoria Castillo filed a notice of appeal challenging
the trial court's final order terminating her parental rights to her four minor children.  The order was
signed June 11, 2009.  In response, the Texas Department of Family and Protective Services (the
"Department") filed a motion to dismiss Castillo's appeal for want of jurisdiction based on her
failure to timely file her notice of appeal within twenty days of the date the trial court signed the final
order.  See Tex. R. App. P. 26.1(b) (notice of appeal must be filed within 20 days after judgment or
order is signed in accelerated appeals); see also Tex. Fam. Code Ann. § 263.405(a) (West 2009)
(appeal of final order in termination case is governed by rules of supreme court for accelerated
appeals in civil cases).  On November 6, 2009, Castillo filed in this Court a motion for extension of
time to file her notice of appeal.  Under the rules of appellate procedure, a party seeking an extension
of time to file a notice of appeal must file a motion for leave in the appellate court within 15 days
of the deadline for filing the notice of appeal.  Tex. R. App. P. 26.3.  Beyond that time, we have no
authority to grant an extension.  It is undisputed that Castillo failed to comply with rule 26.3.  We
therefore grant the Department's motion and dismiss Castillo's appeal for want of jurisdiction. (1)

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed:   January 29, 2010
1.   We further note that even if Castillo had timely sought an extension of time to file her
notice of appeal, she failed to preserve any issues for our review by timely filing a statement of
points with the trial court.  See Tex. Fam. Code Ann. § 263.405(b)(2) (West 2009).